PCMT CORPORATION
4 Nafcha Street
Jerusalem, Israel 95508
(972) 500-1128
 

 
November 14, 2007



Strictly Confidential


Mr. Shabtai Shoval
Chief Executive Officer
Suspect Detection Systems Ltd.
31 Habarzel Street
Tel Aviv Israel



 
Re:
Letter of Intent between PCMT Corporation and Suspect Detection Systems Ltd.



Dear Sir/Madam:


This letter hereby sets forth the non-binding intent with respect to the
proposed acquisition by the undersigned, PCMT Corporation, a Delaware
corporation (“PCMT”), of all of the issued and outstanding capital stock of
Suspect Detection Systems Ltd., an Israeli corporation (“SDS”), in consideration
for no less than 28,600,000 shares of common stock of PCMT, representing no less
than 31% of the issued and outstanding share capital of PCMT subjected to the
federal trading rules of the USA.


The proposed terms of the Transaction are as follows:


1.    Definitive Agreement. Consummation of the Transaction as contemplated
hereby will be subject to the negotiation and execution of a mutually
satisfactory definitive share exchange agreement or merger agreement (the
“Definitive Agreement”), setting forth the specific terms and conditions of the
Transaction. The execution of the Definitive Agreement by both parties is
subject to approval by the Board of Directors, approval by all the shareholders
of SDS, and the completion by PCMT of a satisfactory review of the legal,
financial and business condition and prospects of SDS. The parties will use
their reasonable best efforts to negotiate in good faith the Definitive
Agreement, which will contain, among other standard terms and conditions, the
following provisions:



 
(a)
In consideration for the transfer of all of the issued and outstanding shares of
SDS to PCMT, PCMT will issue no less than 28,600,000 PCMT shares to SDS
shareholders, which amount will constitute no less than 31% of the issued and
outstanding shares of common stock of PCMT.

     

 
(b)
The closing of the Transaction shall take place after PCMT has raised a minimum
of $500,000 as contemplated by its $1,440,000 offering as approved by the board
of directors of PCMT. If there is a Closing of the Transaction, the proceeds
from the offering will be coordinated between the Company and Mr. Shabtai
Shoval.

 
 
 

--------------------------------------------------------------------------------

 



 
(c)
Any necessary third-party consents shall be obtained prior to Closing Date,
including but not limited to any consents required to be obtained from PCMT’s
and SDS’s respective lenders, creditors, vendors and lessors.




 
(d)
PCMT shall be reasonably satisfied with the accounting treatment of the
Transaction for accounting and financial statement purposes, including without
limitation the receipt of audited financial statements of SDS in accordance with
applicable rules to the Securities and Exchange Commission.



2.    Conduct of Business. Prior to the execution of a Definitive Agreement and
the closing of the Transaction, SDS will conduct its operations in the ordinary
course consistent with past practice and will not issue any capital stock,
warrants, options or other rights or commitments of any character to subscribe
for purchase from SDS, or obligating SDS to issue, any shares of any class of
the capital stock of SDS or any securities convertible into or exchangeable for
such shares, in each case, other than as required under the Definitive Agreement
nor will SDS make any distributions, dividends or other payments to any
affiliate or shareholders.


3.    Public Announcements. Neither party will make any public disclosure
concerning the matters set forth in this letter of intent or the negotiation of
the proposed Transaction without the prior written consent of the other party,
which consent shall not be unreasonably withheld. If and when either party
desires to make such public disclosure, after receiving such prior written
consent, the disclosing party will give the other party an opportunity to review
and comment on any such disclosure in advance of public release. Notwithstanding
the above, to the extent that either party is advised by counsel that disclosure
of the matters set forth in this letter of intent is required by applicable
securities laws or to the extent that such disclosure is ordered by a court of
competent jurisdiction or is otherwise required by or in accordance with the
law, then such disclosing party will provide the other party, if reasonably
possible under the circumstances, prior notice of such disclosure as well as an
opportunity to review and comment on such disclosure in advance of the public
release.


4.    Confidentiality Agreement. Except as required by applicable law or for the
purpose of enhancing this Letter of Intent and the Transaction , neither party
shall disclose nor permit its directors, representatives, officers, employees
and advisors, including accountants and legal advisors, who receive transaction
information to discuss the terms of this letter of intent.


5.    Exclusivity. In consideration hereof and the mutual covenants and
agreements contained herein, this letter of intent until the earlier of the
closing of the Transaction or termination of this letter of intent in accordance
with its terms, SDS, its officers, directors, employees, shareholders and other
representatives will not, and will not permit any of their respective affiliates
to, directly or indirectly, solicit, discuss, accept, approve, respond to or
encourage (including by way of furnishing information) any inquiries or
proposals relating to, or engage in any negotiations with any third party with
respect to any transaction similar to the Transaction or any transaction
involving the transfer of the controlling interest in the assets or capital
stock of SDS, including, but not limited to, a merger, acquisition, strategic
investment or similar transaction (“Acquisition Proposal”). SDS and its officers
or their respective affiliates will immediately notify PCMT in writing of the
receipt of any third party inquiry or proposal relating to an Acquisition
Proposal and will provide PCMT with copies of any such notice inquiry or
proposal. Notwithstanding the foregoing, nothing in this Section 5 will be
construed as prohibiting the board of directors of SDS from (a) making any
disclosure required by applicable law including to its shareholders; or (b)
responding to any unsolicited proposal or inquiry to SDS (other than an
Acquisition Proposal by a third party) by advising the person making such
proposal or inquiry of the terms of this Section 5.
 
 
 

--------------------------------------------------------------------------------

 


6.    Termination. This letter of intent may be terminated (a) by mutual written
consent of the parties hereto, (b) by either party (i) after 5:00 p.m. Eastern
standard time on _______ __, 2007 if a Definitive Agreement is not executed and
delivered by the parties prior to such time, (ii) if the Transaction is enjoined
by a court or any governmental body (including if consummation of the
Transaction is enjoined pending approval by the shareholders of PCMT), (c) by
PCMT, if PCMT, in its sole and absolute discretion, is not satisfied with the
results of negotiations for the Transaction prior to the execution and delivery
of the Definitive Agreement.


7.    No Brokers. Each party represents and warrants to the other that there are
no brokers or finders entitled to any compensation with respect to the execution
of this letter of intent, and each agrees to indemnify and hold the other
harmless from and against any expenses or damages incurred as a result of a
breach of this representation and warranty.


8.    Expenses. Each of the parties will be responsible for its own expenses in
connection with the Transaction, including fees and expenses of legal,
accounting and financial advisors. Not withstanding the above, PCMT shall
participate and pay SDS up to the following amounts upon itemized invoices with
respect thereto: (a) up to US$20,000 accountant's fee for obtaining the Israel
Tax Authority approval (satisfactory to SDS) regarding the Transaction; and (b)
up to US$15,000 legal fees.


9.    Choice of Law. This letter of intent shall be governed by and construed in
accordance with the internal substantive laws of the State of New York.


10.    Compliance with the Securities Laws. SDS acknowledges that it and its
officers, directors, shareholders and employees and other representatives may,
in connection with their consideration of the proposed Transaction, come into
possession of material non-public information about PCMT. Accordingly, SDS will
use reasonable efforts to ensure that none of its officers, directors,
shareholders and employees or other representatives will trade (or cause or
encourage any third party to trade) in any of the securities which they will
receive as a result of the Transaction while in possession of any such material,
non-public information.


11.    Counterparts. This letter of intent may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Fax copies of signatures shall be treated as
originals for all purposes.
 
12.    Effect. It is understood that this letter of intent is not an offer or a
contract but is only a letter of intent, notwithstanding anything contained
herein or otherwise to the contrary, and no binding commitment of any nature
whatsoever shall be implied by virtue hereof, except for the provisions set
forth in Sections 2 through 12 hereof. Except as stated in the immediately
preceding sentence, (i) no binding agreement shall exist unless and until the
Definitive Agreement has been executed and delivered by the parties, and then
only as and to the extent stated therein, and (ii) the termination of this
Letter of Intent and/or the negotiations for the proposed transaction prior to
the execution and delivery of the Definitive Agreement for whatever reason shall
not result in any obligation or liability of any party to the other. In
addition, neither party shall have any obligation to continue discussions or
negotiations if it determines that the Transaction is not in its best interests.
Accordingly, each party may, in its sole discretion, abandon or terminate these
discussions or any negotiations at any time or for any reason, without liability
to itself for costs or expenses of any sort incurred by the other party in
pursuing the transactions contemplated hereby. Further, this letter of intent
does not bind any party to consummate any transaction, either on the terms
outlined herein or on any other terms. This letter of intent, together with the
Letter Agreement dated October 18, 2007, by and between the parties, shall
constitute the entire agreement by and among the parties to date with respect to
the subject matter hereof and, collectively, supersedes any and all prior
agreements and understandings, oral or written, with respect to such matters (if
exist) which are hereby cancelled and null and void. Any change or amendment to
this Letter of Intent shall be done in writing, executed by both parties
otherwise it shall have no effect.
 
 
 

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
 
PCMT CORPORATION


By:/s/ Nachman Shlomo Kohen
Name: Nachman Shlomo Kohen
Title: President


 
Agreed and Accepted:


SUSPECT DETECTION SYSTEMS LTD.


By: /s/ Shabtai Shoval
Name: Shabtai Shoval
Title: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 